                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        EBER G. RUTH,
                                   7                                                    Case No. 18-cv-05325-RS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                       ORDER OF DISMISSAL
                                   9
                                        DIRECTOR CDCR, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file a (i) complete application to
                                  14   proceed in forma pauperis (IFP) or pay the filing fee; and (ii) complaint on this Court’s
                                  15   form. Accordingly, this federal civil rights action is DISMISSED (without prejudice) for
                                  16   failing to comply with the Court’s orders and for failing to prosecute, see Federal Rule of
                                  17   Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any such motion must contain a complete IFP application (or full payment for the
                                  20   $400.00 filing fee) and a complaint on this Court’s form. The Clerk shall terminate all
                                  21   pending motions, enter judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: November ___,
                                                       13 2018
                                                                                         _________________________
                                  24
                                                                                             RICHARD SEEBORG
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
